DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to claims 1, 8-11, 13-14, and 17 in the response filed on 08/05/2022 are acknowledged. 
Claims 1-20 remain pending in the application.  
Claims 1-20 are examined. 
Response to Arguments
	The applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. The applicant has modified claim 1 to require a fiber bundle consisting of a plurality of optical fibers, limitations heretofore not presented for examination in this application. As such, the scope of the claims was substantially changed and new grounds for rejection are presented. 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 7-8, 13, 15, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over of U.S. Publication No. 2011/0182552 to Russert et al. (hereinafter “Russert”) in view of U.S. Publication No. 2015/0049994 to Schultheis et al. (hereinafter “Schultheis”).
	Regarding claim 1, Russert discloses a light guide comprising: 
	a fiber bundle (Fig. 2- fiber bundle 1) consisting of a plurality of optical fibers ([0086]- FIG. 2 is a schematic sectional view, in which the individual fibers of the fiber bundle 1 are shown schematically); 
	a jacket enclosing at least a part of the plurality of optical fibers and/or the fiber bundle (Fig. 2 - sleeve 2), wherein the jacket has a maximum outer lateral dimension that is greater than a maximum outer lateral dimension of the fiber bundle (Fig. 2 - sleeve 2); 
	a proximal end (see Fig. 2; [0087]- a light guide is formed by the combination of the sleeve 2 and adhesive 3); 
	a distal end (see Fig. 2; [0087]- a light guide is formed by the combination of the sleeve 2 and adhesive 3); and 
	a terminated end face on the proximal end and/or the distal end ([0070]- the invention concerns a sleeve for the termination of an optical fiber or an light guide fiber bundle;[0089]- the fibers can even assume different distances from the light exit surface 8 without this impairing the function of the termination) , wherein the terminated end face has a maximum lateral outer dimension that is not larger than the maximum outer lateral dimension of the jacket (Fig. 2- fiber bundle 1).
	Although Russert discloses wherein the jacket has a maximum outer lateral dimension that is greater than a maximum outer lateral dimension of the fiber bundle (Fig. 2 - sleeve 2), Russert does not expressly teach wherein the jacket has a maximum outer lateral dimension that is greater than a maximum outer lateral dimension of the fiber bundle by at most 500 um.
	However, Schultheis teaches of a light guide (Fig. 4-sheathed optical waveguide 1) comprising: a fiber bundle consisting of a plurality of optical fibers (Fig. 4- bundle 5); a jacket enclosing at least a part of the plurality of optical fibers and/or the fiber bundle (Fig. 4- elastomeric material 24), wherein the jacket has a maximum outer lateral dimension that is greater than a maximum outer lateral dimension of the fiber bundle by at most 500 um ([0071]- The bundle 5 preferably has a diameter ranging from 0.5 millimeters to 12 millimeters; the dimensions of tube 7 may preferably range from an outer diameter of 1.0 mm and an inner diameter of 0.6 mm for a bundle of 0.5 mm diameter to an outer diameter of 20 mm and an inner diameter of 16 mm for a bundle of 12.0 mm diameter). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Russert so that the jacket has a maximum outer lateral dimension that is greater than a maximum outer lateral dimension of the fiber bundle by at most 500 um, as taught by Schultheis. It would have been advantageous to make the combination for the purpose of avoiding a fracture of typically brittle fibers ([0023] of Schultheis).
	Regarding claim 2, Russert in view of Schultheis teaches the light guide of claim 1, and Russert further discloses wherein the maximum lateral outer dimension of the jacket and/or the fiber bundle is a diameter (Russert: Fig. 2).
	Regarding claim 3, Russert in view of Schultheis teaches the light guide of claim 1, and Russert further discloses wherein the jacket comprises a material selected from a group consisting of: plastic (Russert: [0068]- The sleeve preferably consists of plastic).
	Regarding claim 4, Russert in view of Schultheis teaches the light guide of claim 1, but Russert in view of Schultheis does not expressly teach wherein the jacket is selected from a group consisting of: a material having low-viscosity flow properties.
	However, Schultheis further teaches wherein the jacket is selected from a group consisting of: a material having low-viscosity flow properties (Schultheis: [0088]-the fibers 10 of the bundle 5 may be enclosed by and/or embedded in a binding agent, such as a synthetic resin).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Russert in view of Schultheis so that the jacket is a material having low-viscosity flow properties, as taught by Schultheis.  It would have been advantageous to make the combination for the purpose of avoiding a fracture of typically brittle fibers ([0023] of Schultheis).
	Regarding claim 5, Russert in view of Schultheis teaches the light guide of claim 1, and Russert further teaches wherein the jacket is selected from a group consisting of: a transparent jacket; (Russert: [0083]- the sleeve 2 consists of a transparent material that is UV-transparent).
	Regarding claim 7, Russert in view of Schultheis teaches the light guide of claim 1, and Russert further teaches wherein the jacket has a wall thickness of not more than 0.15 mm (Russert: [0033]- the base has a thickness of less than 1.5 mm, preferably less than 0.5 mm, and more preferably less than 0.3 mm).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jacket of Russert in view of Schultheis to have a wall thickness of not more than 0.15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(1)).
	Regarding claim 8, Russert in view of Schultheis teaches the light guide of claim 1, and Russert further teaches wherein the optical fibers are glass optical fibers and/or polymeric optical fibers (Russert: [0016]- A glass fiber bundle with typically several hundred individual fibers is preferably used as the fiber bundle- The examiner notes that “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C))).
	Regarding claim 13, Russert in view of Schultheis teaches the light guide of claim 1, and Russert further discloses wherein the terminated end face comprises a feature selected from a group consisting of: an end face with a circular cross-sectional shape (Russert: Fig. 2- light exit surface 8; [0002]- The end surface of the fiber bundle is usually ground and polished in order to achieve the lowest possible coupling loss).
	Regarding claim 15, Russert in view of Schultheis teaches the light guide of claim 1, and Russert further discloses wherein the jacket is elongated relative to the fiber bundle so that a cavity is defined at the proximal end and/or the distal end (Russert: [0029]- in particular, at least one elevation or depression can be provided for the purpose of forming a lens), wherein the cavity is filled an optically transparent part (Russert: [0029]- The sealing element can thus also be used as a shaping element (die) to produce a desired shape of the light exit surface, for example, a lens, in order to bundle the emerging light).
	Regarding claim 16, Russert in view of Schultheis teaches the light guide according to claim 15, and Russert further discloses wherein the optically transparent part forms a light entry or light exit contour (Russert: [0029]- The sealing element can thus also be used as a shaping element (die) to produce a desired shape of the light exit surface, for example, a lens, in order to bundle the emerging light).
	Regarding claim 19, Russert in view of Schultheis the light guide of claim 1, Russert in view of Schultheis does not expressly teach further comprising an area ratio of a cross-sectional area of the light guide to a cross-sectional area of the fiber bundle of at least 1.025 and at most 2.64.
	However, Schultheis further teaches of a light guide (Schultheis: Fig. 4-sheathed optical waveguide 1) further comprising an area ratio of a cross-sectional area of the light guide to a cross-sectional area of the fiber bundle of at least 1.025 and at most 2.64 (Schultheis: [0022]-a ratio of the inner diameter D1 of the tube to the outer diameter of the bundle is kept at less than 1.5, preferably less than 1.25).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of Russert in view of Schultheis to so that the area ratio of a cross-sectional area of the light guide to a cross-sectional area of the fiber bundle is at least 1.025 and at most 2.64, as taught by Schultheis. It would have been advantageous to make the combination for the purpose of avoiding a fracture of typically brittle fibers ([0023] of Schultheis).
	Regarding claim 20, Russert in view of Schultheis teaches the light guide of claim 1, and Russert further discloses wherein the light guide is configured for a use selected from a group consisting of an interior automotive lighting light guide (Russert: [0040]- Bundles of individual fibers of this type are suitable especially for the automobile sector).
	Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over of U.S. Publication No. 2011/0182552 to Russert et al. (hereinafter “Russert”) in view of U.S. Publication No. 2017/0052319 to Schultheis et al. (hereinafter “Schultheis”) and in further view of U.S. Patent No. 10,393,957 to Potter.
	Regarding claim 6, Russert in view of Schultheis teaches the light guide of claim 1, but Russert in view of Schultheis does not expressly teach further comprising no air gap between the jacket and the fiber bundle.
	However, Potter teaches of a light guide (Potter: Fig. 5 - fiber bundle 44) further comprising no air gap between the jacket and the fiber bundle (Potter: Col. 5, lines 48-51-The amount of adhesive used to hold together optical fibers should be an amount that is sufficient to bond outer fiber claddings 511 of optical fibers together and without an air gap).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of Russert in view of Schultheis to incorporate no air gap between the jacket and the fiber bundle, as taught by Potter. It would have been advantageous to make the combination for the purpose of holding the optical fibers together in a bundle but project light homogeneously into the bundle without leakage of light (Col. 5, lines 34-36 of Potter).
	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over of U.S. Publication No. 2011/0182552 to Russert et al. (hereinafter “Russert”) in view of U.S. Publication No. 2017/0052319 to Schultheis et al. (hereinafter “Schultheis”) and further in view of U.S. Publication No. 2010/0046897 to Toriya et al. (hereinafter “Toriya”).
	Regarding claim 9, Russert in view of Schultheis teaches the light guide of claim 1, but Russert in view of Schultheis does not expressly teach wherein the optical fibers are glass fibers of multicomponent silicate glass.
	However, Toriya teaches of a light guide (Toriya: [0046]- In the fiberscope 11, a light guide (not shown in the figure) for transmitting illumination light to be irradiated onto a target may be provided along the image fiber 1) wherein the optical fibers are glass fibers of multicomponent silicate glass (Toriya: [0046]- The light guide fiber may be an optical fiber made from multicomponent glass fiber, an optical fiber made from silica glass, or the like).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Russert in view of Schultheis so that the optical fibers are glass fibers of multicomponent silicate glass, as taught by Toriya. It would have been advantageous to make the combination for the purpose of transmitting light from an illumination source as illumination light to a target ([0046] of Toriya).
	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over of U.S. Publication No. 2011/0182552 to Russert et al. (hereinafter “Russert”) in view of U.S. Publication No. 2017/0052319 to Schultheis et al. (hereinafter “Schultheis”) and further in view of U.S. Publication No. 2012/0289779 to Kinoshita et al. (hereinafter “Kinoshita”).
	Regarding claim 10, Russert in view of Schultheis teaches the light guide of claim 8, but Russert in view of Schultheis does not expressly teach wherein the glass optical fibers have a numerical aperture in air of greater than 0.80.
	However, Kinoshita teaches of a light guide (Fig. 3-LG13) wherein the glass optical fibers have a numerical aperture in air of greater than 0.80 (Kinoshita: [0059]- the refractive indexes of the core glasses of the light guides 13 to 13B are relatively high, ranging from 1.56 to 1.74, and thus, the light guides each have a high numerical aperture (NA) ranging from 0.46 to 0.90).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of Russert in view of Schultheis to incorporate the fiber bundle comprising a glass optical fiber with a numerical aperture in air of greater than 0.80, as taught by Kinoshita. It would have been advantageous to make the combination for the purpose of enabling irradiation of an irradiation area according to the specifications of the medical endoscope and enabling the optical system to be designed easily and manufactured at low cost ([0060] of Kinoshita).
	Regarding claim 11, Russert in view of Schultheis teaches the light guide of claim 8, but Russert in view of Schultheis does not expressly teach wherein the glass optical fibers have a core and a cladding glass, wherein the core and/or cladding glass is free, except for inevitable traces, of a material selected from a group consisting of lead, antimony, arsenic, heavy metals, and any combinations thereof.
	However, Kinoshita teaches of a light guide (Kinoshita: [0006]- A light guide has a configuration in which numerous optical fibers are bundled) wherein the glass optical fibers (Kinoshita: Fig. 1- individual fiber 10) have a core (Kinoshita: Fig. 1-core11) and a cladding glass (Kinoshita: Fig. 1- clad 12), wherein the core and/or cladding glass is free, except for inevitable traces, of a material selected from a group consisting of lead (Kinoshita: [0007]- In recent years, in order to respond to environmental problems, glass with no lead used therein).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Russert in view of Schultheis to utilize glass optical fibers with a core and cladding that is free of lead, as taught by Kinoshita.  It would have been advantageous to make the combination for the result of low price, easy fiber manufacturing and good transmittance ([0007] of Kinoshita).
	Claims 12 rejected under 35 U.S.C. 103 as being unpatentable over of U.S. Publication No. 2011/0182552 to Russert et al. (hereinafter “Russert”) in view of U.S. Publication No. 2017/0052319 to Schultheis et al. (hereinafter “Schultheis”) and further in view of U.S. Patent No. 11,215,752 to Lin et al. (hereinafter “Lin”).
	Regarding claim 12, Russert in view of Schultheis teaches the light guide of claim 1, but Russert in view of Schultheis teaches does not expressly teach wherein at least one of the plurality of optical fibers has a polymer layer as an outer jacket made of a thermoplastic material with a melting temperature in a range between at least 80 0C and at most 250 0C.
	However, Lin teaches of a light guide (Lin: Fig. 2-fibers 16F) wherein at least one of the plurality of optical fibers has a polymer layer as an outer jacket made of a thermoplastic material with a melting temperature in a range between at least 80 0C and at most 250 0C (Lin: Col. 7, lines 55-58, fiber cladding such as cladding 36 of FIG. 2 is formed from semi-crystalline fluoropolymer having a melting temperature of at least 120° C).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of Russert in view of Schultheis to incorporate an polymer outer jacket around the plurality of optical fiber made of a thermoplastic material with a melting temperature in a range between at least 80 0C and at most 250 0C , as taught by Lin.  It would have been advantageous to make the combination for the purpose of the viscosities of the polymers for the cores, cladding, and binder being similar in magnitude (Col 7 lines 66-67 of Lin).
	Claims 14 rejected under 35 U.S.C. 103 as being unpatentable over of U.S. Publication No. 2011/0182552 to Russert et al. (hereinafter “Russert”) in view of U.S. Publication No. 2017/0052319 to Schultheis et al. (hereinafter “Schultheis”) and further in view of U.S. Patent No. 4,867,529 to Utsumi et al. (hereinafter “Utsumi”).
	Regarding claim 14, Russert in view of Schultheis teaches the light guide of claim 1, but Russert in view of Schultheis does not expressly teach wherein the fiber bundle is flexible or semi-flexible in the jacket that is a rigid jacket or wherein the fiber bundle is a drawn fiber bundle that is rigid.
	However, Utsumi teaches of a light guide (Utsumi: Fig. 1- light guide tube 9) wherein the fiber bundle is flexible or semi-flexible in the jacket that is a rigid jacket (Utsumi: Col. 6, lines 65-Col. 7, line 1-the scope body 1 or the main tube 2 can flex freely without cross-sectional constriction to provide ready access to various locations or targets inside the human body while retaining required rigidity for further pushing in) or wherein the fiber bundle is a drawn fiber bundle that is rigid (Utsumi:The examiner notes “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Russert in view of Schultheis so that the fiber bundle is flexible or semi-flexible in the jacket that is a rigid jacket, as taught by Utsumi. It would have been advantageous to make the combination for the purpose of providing ready access to various locations or targets inside the human body while retaining required rigidity for further pushing in (Col. 6, lines 65-Col. 7, line 1 of Utsumi).
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over of U.S. Publication No. 2011/0182552 to Russert et al. (hereinafter “Russert”) in view of U.S. Publication No. 2017/0052319 to Schultheis et al. (hereinafter “Schultheis”) and in further view of U.S. Publication No. 2017/0231477 to del Nido et al. (hereinafter “del Nido”).
	Regarding claim 17, Russert in view of Schultheis teaches the light guide of claim 1, but Russert in view of Schultheis does not expressly teach further comprising an active electronic component secured to the proximal and/or distal end face, wherein the active electronic component is selected from a group consisting of an LED, a laser diode, a sensor, and a camera chip.
	However, del Nido teaches of a light guide (del Nido: [0047]- The illumination source 222 can include or can be optically coupled to (e.g., via a light guide) further comprising an active electronic component secured to the proximal and/or distal end face (del Nido: Fig. 2- light emitting diodes (LEDs) 304), wherein the active electronic component is selected from a group consisting of an LED (del Nido: Fig. 2- light emitting diodes (LEDs) 304)).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of Russert in view of Schultheis to incorporate a camera chip, as taught by del Nido. It would have been advantageous to make the combination for the purpose of emitting the desired wavelengths ([0047] of del Nido).
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over of U.S. Publication No. 2011/0182552 to Russert et al. (hereinafter “Russert”) in view of U.S. Publication No. 2015/0049994 to Schultheis et al. (hereinafter “Schultheis”) and further in view of U.S. Publication No 2017/0052319 to Schultheis et al. 
	Regarding claim 18, Russert in view of Schultheis teaches the light guide of claim 1, and Russert further discloses wherein the proximal and/or distal end faces form an optical element (Russert: [0029]- The sealing element can thus also be used as a shaping element (die) to produce a desired shape of the light exit surface, for example, a lens, in order to bundle the emerging light), but Russert in view of Schultheis does not expressly teach wherein the optical element has a shape selected from a group consisting of a planar shape, a convex shape, a concave surface shape, and a free-form surface.
	However, Schultheis et al. teaches of a light guide (Schultheis et al.: Fig. 1- light guide 1) wherein the proximal and/or distal end faces form an optical element (Schultheis et al.: Fig. 1-optical element 3), wherein the optical element has a shape selected from a group consisting of a convex shape (Schultheis et al.: [0039]- The functionality of a converging lens of the optical element shown in FIG. 1 requires a convex shape of the light exit surface 3.1).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Russert in view of Schultheis so that the optical element has a convex shape, as taught by Schultheis et al. It would have been advantageous to make the combination for the purpose of its beam-shaping function ([0039] of Schultheis).


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795